DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed April 27, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 2-3 & 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claims would be allowable over the prior art of record, because the prior art is silent to an anolyte and catholyte system for use in an all vanadium sulfate acid redox flow battery system of claim 1, including 0.025M-0.25M magnesium ions (claims 2-3) or an amount of magnesium chloride to provide 0.05M-0.1M magnesium ions and 0.1-0.2M chloride ions (claim 6).
The prior art, such as LLOYD et al. U.S. Pub. 2015/0311541, teaches an anolyte and catholyte (anolyte and catholyte [0112]) system for use in an all vanadium sulfate acid redox flow battery system (redox flow battery with separator and acid electrolyte; [0112]), comprising: 5(i) an anolyte comprising water, 1.0-2.5 M VOSO4 and H2SO4 (2M vanadyl sulfate in the anolyte and 2M sulfuric acid; Table 2), and (ii) a catholyte comprising water, 1.0-2.5 M VOSO4 and H2SO4 (2M vanadyl sulfate in the catholyte and 2M sulfuric acid; Table 2).  However, the reference does not teach or suggest a VOSO4 and H2SO4 containing an anolyte and catholyte also including 0.025M-0.25M magnesium ions or 0.05M-0.1M magnesium ions.
Claims 7-13 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to an all-vanadium sulfate acid redox flow battery system comprising: a cathode comprising graphite, graphene, or a carbon-based electrode; an anode comprising graphite, graphene, or a carbon-based electrode:  15a separator; an anolyte comprising 1.0-2.5 M vanadium as V2+ and V3, in an aqueous supporting solution: and a catholyte comprising 1.0-2.5 M vanadium as V4+ and V5+ in an aqueous supporting solution, 20the anolyte and the catholyte independently comprising: water, 1.0-2.5 M VOSO4 and H2SO4 to provide 1.0-2.5 M vanadium and 4.5-6 M sulfate ions, 0.025-0.25 M magnesium ions, 250.05-0.5 M chloride ions, and 0.05-0.5 M phosphate ions, wherein the system is operable over a temperature range from -5 0C to 50 C.
The prior art, such as LLOYD et al. U.S. Pub. 2015/0311541, teaches an anolyte and catholyte (anolyte and catholyte [0112]) system for use in an all vanadium sulfate acid redox flow battery system (redox flow battery with separator and acid electrolyte; [0112]), comprising: 5(i) an anolyte comprising water, 1.0-2.5 M VOSO4 and H2SO4 (2M vanadyl sulfate in the anolyte and 2M sulfuric acid; Table 2), and (ii) a catholyte comprising water, 1.0-2.5 M VOSO4 and H2SO4 (2M vanadyl sulfate in the catholyte and 2M sulfuric acid; Table 2).  However, the reference does not teach or suggest a VOSO4 and H2SO4 containing an anolyte and catholyte also including 0.025M-0.25M magnesium ions.
Claims 14-20 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to a method of making an electrolyte solution for an all-vanadium sulfate acid redox flow battery system, the method comprising:  20dissolving amounts of VOSO4 and H2SO4 in water to provide a solution comprising 1.0- 2.5 M vanadium and 4.5-6 M sulfate ions; adding an amount of a magnesium ion source to the solution to provide 0.025-0.25 M magnesium ions; adding an amount of a chloride ion source to the solution to provide 0.05-0.5 M chloride 25ions; adding an amount of an ammonium ion source to the solution to provide 0.05-1.5 M ammonium ions; and adding an amount of a phosphate ion source to the solution to provide 0.05-0.5 M phosphate ions.
The prior art, such as LLOYD et al. U.S. Pub. 2015/0311541, teaches an anolyte and catholyte (anolyte and catholyte [0112]) system for use in an all vanadium sulfate acid redox flow battery system (redox flow battery with separator and acid electrolyte; [0112]), comprising: 5(i) an anolyte comprising water, 1.0-2.5 M VOSO4 and H2SO4 (2M vanadyl sulfate in the anolyte and 2M sulfuric acid; Table 2), and (ii) a catholyte comprising water, 1.0-2.5 M VOSO4 and H2SO4 (2M vanadyl sulfate in the catholyte and 2M sulfuric acid; Table 2).  However, the reference does not teach or suggest a VOSO4 and H2SO4 containing an anolyte and catholyte also including 0.025M-0.25M magnesium ions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LLOYD et al. U.S. Pub. 2015/0311541 in view of Keshavarz et al. U.S. Pub. 2015/0050570.
With respect to claim 1, LLOYD teaches an anolyte and catholyte (anolyte and catholyte [0112]) system for use in an all vanadium sulfate acid redox flow battery system (redox flow battery with separator and acid electrolyte; [0112]), comprising: 5(i) an anolyte comprising water, 1.0-2.5 M VOSO4 and H2SO4 (2M vanadyl sulfate in the anolyte and 2M sulfuric acid; Table 2), and (ii) a catholyte comprising water, 1.0-2.5 M VOSO4 and H2SO4 (2M vanadyl sulfate in the catholyte and 2M sulfuric acid; Table 2). With respect to the anolyte providing 1.0-2.5 M vanadium as V2+ and V3+ and 4.5-6 M sulfate ions and catholyte providing 1.0-2.5 M vanadium as V4+ and V5+ and 4.5-6 M sulfate ions, it would be reasonable to expect in the anolyte and catholyte of LLOYD, as the prior art teaches the same VOSO4 and H2SO4 and molar amounts set forth by Applicant. Furthermore, “[where] [p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, since LLOYD teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also  MPEP 2112.01. 
With respect to claim 4, the anolyte and catholyte independently are solutions prepared by combining water, VOSO4, H2SO4, magnesium chloride, and ammonium phosphate (2M vanadyl sulfate and 2M sulfuric acid; Table 2).  With respect to claim 5, wherein:  35(i) the anolyte and the catholyte independently comprise 1.5-2.0 M VOSO4 and H2SO4 (2M vanadyl sulfate and 2M sulfuric acid in the anolyte and catholyte; Table 2).  With respect to the anolyte and catholyte providing 1.5-2.0 M vanadium and 4.5-6 M sulfate ions; it would be reasonable to expect in the anolyte and catholyte of LLOYD, as the prior art teaches the same VOSO4 and H2SO4 and molar amounts set forth by Applicant. Furthermore, “[where] [p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, since LLOYD teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also  MPEP 2112.01. 
LLOYD does not teach or suggest that the anolyte dual-component system includes 0.05-0.5 M chloride ions and 100.05-0.5 M phosphate ions (claim 1); and 15a catholyte dual-component system comprising 0.05-0.5 M chloride ions and 0.05-0.5 M phosphate ions (claim 1); wherein components of the dual-component system do not change a redox reaction potential between V5+ and V4+ and do not react with sulfate (claim 1).
Keshavarz teaches that it is will known in the art to employ vanadium electrolytes in vanadium flow cells including H2SO4, HCl and H3PO4 to provide chlorine and phosphate ions (claim 1). See paragraph [0038].
LLOYD and Keshavarz are analogous art from the same field of endeavor, namely fabricating vanadium flow cells including vanadium and H2SO4 electrolytes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ HCl and H3PO4 of Keshavarz, in the vanadium electrolyte of LLOYD in order to provide chlorine and phosphate ions.  The skilled artisan recognizes that adding additional acids to electrolytes provide more ions and thus improve ion conductivity across electrodes of opposing polarity.  With respect to the concentrations 0.05-0.5 M chloride ions and 100.05-0.5 M phosphate ions in the anolyte and catholyte, it would have been obvious in LLOYD in view of Keshavarz, as  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to components of the dual-component system not changing a redox reaction potential between V5+ and V4+ and not reacting with sulfate (claim 1), it would have been reasonable to expect in the anolyte and catholyte of LLOYD in view of Keshavarz, because the same electrolyte materials are employed and thus, the same valence and reactivity would be expected. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, not changing a redox reaction potential between V5+ and V4+ and not reacting with sulfate would be necessarily present. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722